PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hirst et al.
Application No. 15/533,644
Filed: June 6, 2017
For: INTELLIGENT PATIENT MONITOR MOUNT 

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 16, 2022, and supplemented on May 12, 2022, and May 13, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of Jeffrey A. Pyle appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, July 6, 2021, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on October 7, 2021. A Notice of Abandonment was mailed on February 15, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of an amendment; (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 3626 for appropriate action in the normal course of business on the reply received May 12, 2022.

Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at 
(571) 272-7151. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions